Exhibit 10.2

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

DEFERRED COMPENSATION PLAN

(UNLESS OTHERWISE NOTED,

AS AMENDED AND RESTATED EFFECTIVE AS OF NOVEMBER 1, 2014)

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

 



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

DEFERRED COMPENSATION PLAN

ARTICLE I—PURPOSE, EFFECTIVE DATE

 

1.1 Purpose

The purpose of The Prudential Insurance Company of America Deferred Compensation
Plan (the “Plan”) is to provide the opportunity for selected employees to defer,
subject to the Plan’s terms, a portion of their incentive compensation and have
it accumulate on a tax-deferred basis. The Plan is intended to be, and shall be
administered as, an unfunded plan maintained for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees within the meaning of Title I of ERISA (as defined below).

 

1.2 Effective Date

The Plan, as hereby amended and restated, is generally effective as of June 20,
2013, unless specifically noted otherwise.

ARTICLE II—DEFINITIONS

For the purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

“Account” means the bookkeeping convention device used by the Employer to
measure and determine the amount to be paid to a Participant under the Plan,
which shall be bifurcated into a Pre-2005 Account and a Post-2004 Account, to
the extent provided in Section 6.1 hereof.

“Annual Compensation” means, for purposes of determining general eligibility to
participate in the Plan under Section 3.1(a)(iii) and for purposes of
determining “Eligible Compensation” for Insurance Sales Agents referenced at
Section 3.2(a)(iv), (a) for such Insurance Sales Agents, the total compensation
received by such employee that is reportable on Form W-2 as gross income for any
Plan Year; and (b) for Home Office Sales Professionals at grade LMS and above or
at grade 540 and above, such sales professional’s gross salary and incentive
bonus payable in any Plan Year, and any sales bonus for the last 12 completed
months for which compensation information is available at the time a
determination under the Plan is made.

“Beneficiary” or “Beneficiaries” means the person, persons or entity entitled
under Article V to receive any Plan benefits payable after a Participant’s
death.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time
(including, but not limited to, any regulations or other interpretative guidance
promulgated under the Code by the U.S. Department of the Treasury or the
Internal Revenue Service, as applicable, which also may be cited separately as
“Treasury Regulations” for purposes of this Plan).

“Committee” shall have the meaning set forth in Section 7.1.

“Company” means The Prudential Insurance Company of America.

 

2



--------------------------------------------------------------------------------

“Company Retirement Plan” means either (a) The Prudential Traditional Retirement
Plan Document, or (b) the Prudential Cash Balance Pension Plan Document, both
components of The Prudential Merged Retirement Plan.

“Continuing Service Participant” means a Participant who ceases to be an
employee of, but continues to provide services to, any of the 409A Service
Recipients following his Retirement or Termination of Employment, or is
reasonably expected (at the time of such Retirement or Termination of
Employment) to provide services to any of the 409A Service Recipients within 12
months of such termination of employment.

“Corporate Compensation” has the meaning set forth in Section 7.1.

“Deferral Commitments” has the meaning set forth in Section 3.2(b).

“Deferral Period” means, for each Participant, the period of time commencing on
the first day of the Plan Year in which Eligible Compensation would otherwise be
payable unless deferred pursuant to the terms of the Plan, and ending on the
date elected by the Participant (or otherwise determined under the Plan) as
provided for in Article III and Article IV.

“Disability” means the first date on or prior to the Participant’s Termination
of Employment as of which such Participant qualifies for long-term disability
benefits under the Company’s Welfare Benefits Plan, or comparable long-term
disability benefits plan or program sponsored by the Employer or Participating
Subsidiary, if applicable.

“Eligible Compensation” shall have the meaning set forth in Section 3.2(a).

“Eligible Employee” shall have the meaning set forth in Section 3.1(a).

“Employer” means the Company and any successor of the Company as designated by
the Board.

“Employee” generally means, as of any relevant date, any individual who is
compensated by the Employer or any Participating Subsidiary for services
actually rendered as either a common law employee or as a statutory employee
under Code Section 3121(d)(3) (relating to full time life insurance salesman)
including, for these purposes and to the degree not specifically described
above, agents and other insurance sales Agents of the Employer and any
Participating Subsidiary. The term “Employee,” however, for purposes of
Section 3.1 of this Plan, does not include: (a) any individual who is on a paid
or unpaid leave of absence from the Company or any Participating Subsidiary;
(b) any individual who is on Disability; (c) any individual who is receiving
severance or similar benefits related to a Termination of Employment from a
severance plan or program sponsored or maintained by the Company, any
Participating Subsidiary, or any other affiliate of the Company; or (d) any
employee or agent of a subsidiary or an affiliate of the Company that is not a
Participating Subsidiary at such time as the Deferral Commitment for a
particular Plan Year must be made, unless otherwise provided for in Exhibit A.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time (including, but not limited to, any regulations or other
interpretative guidance promulgated under ERISA by either the U.S. Department of
Labor, the Internal Revenue Service (with respect to Title II of ERISA), or the
Pension Benefit Guaranty Corporation (with respect to Title IV of ERISA), as
applicable).

“409A Service Recipients” means the Company and each other entity which is in
the same controlled group of affiliated employers as the Company, as determined
in accordance with the rules under Section 414(b) and (c) of the Code.

 

3



--------------------------------------------------------------------------------

“Financial Hardship” means severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of a dependent (as defined in Section 152(a) of the Code) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The circumstances that will constitute a
Financial Hardship will depend upon the facts of each case, but in any case,
payment may not be made to the extent that such hardship is or may be relieved:

 

  (a) Through reimbursement or compensation by insurance or otherwise;

 

  (b) By liquidation of the Participant’s or Participant spouse’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship; or

 

  (c) By cessation of deferrals under the Plan.

For purposes of the definition of the term “Financial Hardship,” the term
“unforeseeable emergencies” does not encompass sending a Participant’s dependent
to college or the desire to purchase a home, and is intended to be interpreted
consistent with the definition of the term under Treasury Regulations
Section 1.457-2(h)(4).

“Hardship Withdrawal” has the meaning set forth in Section 4.4.

“Insurance Sales Agents,” “Insurance Sales Agents,” ,” and “Home Office Sales
Professionals,” as used in Article III, refer to Employees of the Employer or
any Participating Subsidiary performing such functions as such terms are
generally understood within the Employer or such Participating Subsidiary.

“Insurance Sales Matching Contributions” has the meaning set forth in
Section 3.2(c).

“Participant” means (a) an Employee who has satisfied the eligibility
requirements of Article III for any Plan Year and (b) has amounts credited to
his or her Account under the terms of Article VI.

“Participating Subsidiary” means the following affiliates of the Employer as of
the Plan’s Effective Date: PruLease, PAMCO, Prudential Investment Corporation,
Prudential Bank & Trust, INTECH, Prudential Mutual Funds LLC, Prudential Real
Estate Affiliates, PTC Services, Inc., Prudential HR Management Company,
Prudential Mortgage Capital Company LLC, and Prudential Financial, Inc.
(effective as of January 1, 2002). In addition to these entities, the term
“Participating Subsidiary” means

 

  (a) any affiliate of the Employer, including, but not limited to

 

  (i) any member of a “controlled group of corporations” (as such term is
defined in Code Section 1563(a), without regard to the limitations of Code
Sections 1563(a)(4) and 1563(e)(3)(C)) of which the Employer is a member,

 

  (ii) any trade or business, whether incorporated or not, which for any part of
a Plan Year is considered to be under common control with the Employer under
Code Section 414(c),

 

  (iii)   any member of an affiliated service group (as such term is defined
under Code Section 414(m)) of which the Employer is a member; and

 

4



--------------------------------------------------------------------------------

  (b) that the Compensation Committee of the Board as of the Effective Date or
hereafter has designated as an entity whose employees may be eligible to
participate under the applicable terms of the Plan.

“Participation Agreement” means the agreement submitted by a Participant to the
Committee (or its representative, Corporate Compensation (including any Plan
Administrator designated by Corporate Compensation)) prior to the beginning of
the Deferral Period, with respect to a Deferral Commitment made for such
Deferral Period.

“Plan” means this Deferred Compensation Plan as amended from time to time.

“Plan Year” means the calendar year.

“Post-2004 Account” means a sub-account established within a Participant’s
Account pursuant to Section 6.1 to separately record the portion, if any, of a
Participant’s Account which is attributable to Eligible Compensation that had
been credited to such Account and which was earned or vested after December 31,
2004, and earnings thereon.

“Post-2014 Deferral Elections” means any election to effect a deferral of
compensation under the Plan in respect of compensation which relates entirely to
services performed subsequent to calendar year 2014.

“Pre-2005 Account” means a sub-account established within a Participant’s
Account pursuant to Section 6.1 to separately record the portion, if any, of a
Participant’s Account which is attributable to Eligible Compensation that had
been credited to such Account and which was earned and vested as of December 31,
2004, and earnings thereon.

“Pre-2015 Deferral Elections” means any election to effect a deferral of
compensation under the Plan in respect of compensation which relates in whole or
in part to services performed prior to calendar year 2015.

“Prudential Cash Balance Pension Plan” means the Prudential Cash Balance Pension
Plan Document, a component of the Company Retirement Plan.

“Prudential Traditional Retirement Plan” means The Prudential Traditional
Retirement Plan Document, a component of the Company Retirement Plan.

“Restricted Investment Option” means any investment option (e.g., the Prudential
Financial, Inc. Common Stock Fund or the Prudential Retirement Real Estate Fund)
designated as available for the notional investment of Participants’ Accounts
that the Plan Administrator shall from time to time have designated as subject
to such restrictions or conditions on notional investment transfers (whether
into or out of such investment option), withdrawals or distributions as the Plan
Administrator shall establish from time to time.

“Retires” or “Retirement” means a Participant’s Termination of Employment (as
defined below, including the special provisions applicable to a Continuing
Service Participant) on or after the earliest date on which he or she satisfies
any of the following conditions: (i) has attained age 50 and has completed 20
years of service; (ii) has attained age 55 and has completed 10 years of service
or (iii) has attained age 65. Whether a Participant Retires or has reached
Retirement shall be determined regardless of whether, as of the date of his or
her Termination of Employment, the Participant has commenced receipt of his or
her Pension from the Prudential Traditional Retirement Plan or any comparable
retirement plan sponsored by the Employer or Participating Subsidiary

“Termination of Employment” means a Participant’s separation from service from
the 409 Service Recipients for any reason other than death; provided however,
that, in the case of any Continuing Service Participant, the term Termination of
Employment or Retirement (and any similar

 

5



--------------------------------------------------------------------------------

terms used in this Plan) shall be deemed to refer to the date at which such
Participant incurs a “separation from service,” within the meaning of
Section 409A of the Code and the regulations promulgated thereunder, from the
409A Service Recipients. This means that rather than being entitled to receive a
distribution hereunder upon, or at a specified time following, a termination of
employment, a Continuing Service Participant shall only be entitled to receive
such distribution upon, or at a specified time following, such a separation from
service.

“Unforseeable Emergency” means is a severe financial hardship to the Participant
resulting from an illness or accident of the Participant or the Participant’s
spouse or dependents; loss of the Participant’s property due to casualty; or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. Whether a Participant has an
Unforseeable Emergency shall be determined on the particular facts and
circumstances pertaining to such Participant, in accordance with the provisions
of Section 409A of the Code and the regulations promulgated thereunder.

ARTICLE III—

ELIGIBILITY, PARTICIPATION AND DEFERRAL COMMITMENTS

 

3.1 Eligibility and Participation

 

  (a) Eligibility. Eligibility to participate in the Plan shall be limited to
any one of the following Employees (each, an “Eligible Employee”) who is:

 

  (i) at Vice President rank (Grade 06P) and above;

 

  (ii) at Managing Director rank and above; and/or

 

  (iii)   the following select group of management and highly compensated
Employees who satisfy the Annual Compensation thresholds set forth below as of
the particular Plan Year (if noted):

 

  (A) For Plan Year 2000 Deferral Commitments only:

 

  (I) An Investment Professional at Senior Vice President and Vice President
rank whose Annual Compensation exceeds (or is anticipated to exceed) $200,000 in
any Plan Year; and

 

  (II) An Institutional and Retirement Sales Professional at Vice President rank
whose Annual Compensation exceeds (or is anticipated to exceed) $250,000 in any
Plan Year;

 

  (B) For Plan Year 2001 Deferral Commitments and beyond:

A Home Office Sales Professional at grade LMS and above or at grade 540 and
above whose Annual Compensation exceeds (or is anticipated to exceed) $250,000
(or such greater or less amount as the Committee shall specify from time to
time, to be effective as of any future Plan Year) in any Plan Year; and/or

 

  (C) An Insurance Sales Agent whose Annual Compensation exceeds (or is
anticipated to exceed) $150,000 (or such greater or less amount as the Committee
shall specify from time to time, to be effective as of any future Plan Year) for
such Plan Year.

 

6



--------------------------------------------------------------------------------

  (b) Participation. An Eligible Employee may elect to participate in the Plan
with respect to the Deferral Period by submitting a Participation Agreement by
the 31st day of December, or such other date specified in the enrollment
materials, which must be in the year preceding the Plan Year in which the
services in respect of which the Eligible Compensation is payable commence to be
performed by the Participant.

 

3.2 Deferral Commitments and Insurance Sales Agents Matching Contributions

 

  (a) Eligible Compensation. The following compensation is eligible for
deferral, in whole or in part, under the Plan by an Eligible Employee (“Eligible
Compensation”), on such terms and subject to such conditions and limitations
(including, but not limited to, the manner in which a Participation Agreement
shall apply to compensation payable in installments over a period of years) as
may be specified in the applicable Participation Agreement:

 

  (i) Grants under the Employer’s or any Participating Subsidiary’s long-term
incentive award plans (including, but not limited to, performance share unit
awards payable in cash), the precise amounts of which, as of the time such
Employee may complete a Participation Agreement, are unknown to such Employee;

 

  (ii) Grants under the Employer’s or any Participating Subsidiary’s sales bonus
award plans, the precise amounts of which, as of the time such Employee may
complete a Participation Agreement, are unknown to such Employee;

 

  (iii)   Grants under the Employer’s or any Participating Subsidiary’s annual
incentive award plans, the precise amounts of which, as of the time such
Employee may complete a Participation Agreement, are unknown to such Employee;

 

  (iv) For Insurance Sales Agents described in Section 3.1(a)(iii)(c) above, all
amounts in excess of $150,000 (or such greater or less amount as the Committee
shall specify from time to time, to be effective as of any future Plan Year) of
Annual Compensation earned during the Plan Year subsequent to the year in which
such Employee executes a Participation Agreement in accordance with the terms of
Section 3.4; and

 

  (v) Grants made after 2010 under the Employer’s or any Participating
Subsidiary’s mid-term incentive program, the precise amounts of which, as of the
time such Employee may complete a Participation Agreement, are unknown to such
Employee.

For purposes of this Section 3.2(a), the term “Eligible Compensation” does not
include any (a) salary payments made to Eligible Employees (except as may be
included under the terms of Section 3.2(a)(iv) above), (b) any supplemental
bonuses paid to an Eligible Employee that are not part of a compensation plan
sponsored by the Employer or any Participating Subsidiary, (c) any severance
payments paid to an Eligible Employee, or (d) any amounts under any such
long-term incentive award, sales bonus award or annual incentive award plans or
other programs or arrangements that are “guaranteed”, in whole or in part, by
the Employer or any Participating Subsidiary to an Eligible Employee, whether or
not as part of an employment or severance agreement with such Eligible Employee,
or are otherwise known or determinable by such Employee as of the time of such
Eligible Employee’s enrollment in the Plan pursuant to a Participation
Agreement. Notwithstanding anything else contained herein to the contrary, so
long as an

 

7



--------------------------------------------------------------------------------

Eligible Employee completes a Participation Agreement in respect thereof at a
time established by Corporate Compensation in compliance with the requirements
of Section 409A of the Code, grants under the Employer’s or any Participating
Subsidiary’s notional carried interest investment plan, as to which the Eligible
Employee had an earned and vested right to payment as of December 31, 2004 and
payment of which is made after 2007, shall be treated as Eligible Compensation.

 

  (b) Form of Deferral. The amount of Eligible Compensation that Eligible
Employees may defer under the Plan with respect to services to be performed in
any subsequent Plan Year or Years (the “Deferral Commitment”) shall be indicated
on any Participation Agreement as a percentage (in five percent (5%) increments
up to eighty percent (80%) or such other increments as the Committee shall
specify from time to time) for Participants that are Insurance Sales Agents; and
for all other Participants, a percentage (in five percent (5%) increments up to
eighty-five percent (85%) or such other increments as the Committee shall
specify from time to time), of such participant’s annual incentive award or
long-term incentive award.

 

  (c) Insurance Sales Agent Matching Contribution. For any Eligible Employee who
is an Insurance Sales Agent and who makes a Deferral Commitment under the Plan
in respect of any Plan Year, an Insurance Sales Agent Matching Contribution
shall be made on such Participant’s behalf with respect to the Deferral
Commitment in an amount equal to three percent (3%) of such Deferral Commitment.

 

3.3 Deferral Period

 

  (a) General Rule. Once the Eligible Employee has completed a Participation
Agreement with respect to an amount of Eligible Compensation, a new Deferral
Period begins on the first day of the Plan Year in which the Participant
commences the services in respect of which the Eligible Compensation would
otherwise be earned unless deferred pursuant to the terms of the Plan. Except as
otherwise expressly provided herein, such new Deferral Period will extend, at
the Participant’s election, as set forth in the Participation Agreement, to the
time determined in accordance with the elections made by the Participant from
among the distribution alternatives available in respect of such under
Section 4.1 or Section 4.2, as applicable; provided, however, effective with
respect to any Pre-2015 Deferral Election made with respect to any Plan Year
beginning after Plan Year 2007, (i) to the degree that a Participant has elected
a fixed payment date in accordance with Section 4.1 that has not occurred at the
date of the Participant’s Retirement, payments from the Participant’s Account
will commence, regardless of such fixed date election, on the first anniversary
of the Participant’s Retirement, and (ii) in all events, irrespective of the
Participant’s election of a specified date, Retirement, January of the year
following Retirement or Disability or Termination of Employment under such
Section 4.1, payment shall commence under the Plan on the payment date specified
in subclause (x) or subclause (y) of Section 4.1(a), as applicable.

 

  (b) Special Transition Rule Elections. Notwithstanding the provisions of
Section 3.3(a), the Committee may permit any or all Participants, or any class
of Participants, to change either or both the Deferral Period and the
distribution elections applicable to all or any specified portion of the
Participant’s Post-2004 Account in accordance with, and not later than the
latest date specified under, the special transition relief applicable under the
guidance promulgated under Section 409A of the Code.

 

  (c)

Re-deferral Elections. Notwithstanding the provisions of this Section 3.3,
Section 4.1 or Section 4.2, the Committee may permit any or all Participants, or
any class of

 

8



--------------------------------------------------------------------------------

  Participants, to change the Deferral Period and/or the distribution elections
applicable to all or any specified portion of the Participant’s Post-2004
Account in accordance with the re-deferral election provisions under
Section 409A of the Code, as more fully described in Section 4.1(e) and 4.2(d),
as applicable.

 

3.4 Enrollment

 

  (a) General Rule. In order for an Eligible Employee to become a Participant
under the Plan, the Eligible Employee must complete a Participation Agreement
and submit it to the Committee (or its representative, Corporate Compensation)
in the time frame specified in Section 3.1(b). If a Participation Agreement is
not received by such date, the Eligible Employee is deemed to have elected not
to defer any Eligible Compensation under the Plan for such subsequent Plan Year.
Except as otherwise expressly provided in Section 3.3(b) or 3.3(c), once
received by the Committee (or its representative, Corporate Compensation
(including any Plan Administrator designated by Corporate Compensation)), such
election to defer Eligible Compensation is irrevocable by the Eligible Employee.

 

  (b) Effect of Enrollment in the Event of a Termination of Employment.
Effective in respect of compensation payable for services to be commenced in
Plan Years beginning on or after January 1, 2008, if an otherwise Eligible
Employee incurs a Termination of Employment after completing a Participation
Agreement in respect of services to be performed commencing in such Plan Year,
but prior to the commencement of such Plan Year, such election for that Plan
Year will be deemed null and void and no amounts will be credited to the
Participant’s Account under the Plan. In the event that an Eligible Employee
completed a Participation Agreement and commenced the services to which such
Eligible Compensation relates, such Participation Agreement will continue in
full force and effect (to the extent the Participant is otherwise entitled to
receive any compensation under the terms of the plan(s) or agreement(s)
governing the payment of such Eligible Compensation). Any amount credited to the
Participant’s account following Termination of Employment shall be paid in
accordance with the provisions of Article IV applicable with respect to such
Deferral Commitment.

 

3.5 Vesting

Participants will, at all times, be fully vested in the notional value of their
Account balances under the Plan (which, due to notional gains, losses and
interest, may be greater or lesser than the amount of Eligible Compensation
actually deferred under the Plan).

ARTICLE IV—DISTRIBUTIONS

 

4.1 Distribution Election Requirements in Respect of Pre-2015 Deferral Elections

Except as otherwise expressly provided herein, a Participant may elect to
commence to receive a distribution of amounts deferred with respect to a
Deferral Period in respect to any Pre-2015 Deferral Election (i) at a fixed date
or (ii) at or within a specified period of time following Retirement; provided,
however, that (A) if a Participant has a Termination of Employment prior to
qualifying for Retirement or prior to the occurrence of a specified date on
which payments are to commence in respect of a Deferral Period, any
distributions to be made under the Plan (other than distributions that have
already commenced to be paid as of a fixed date prior to Termination of
Employment) shall be made in connection with such Termination of Employment
regardless of the Participant’s election of a different commencement date, and
(B) certain other exceptions specified below (including, but not limited to,
Section 4.3(c)) may, in specified circumstances, modify a

 

9



--------------------------------------------------------------------------------

Participant’s election as to the payment commencement date. Upon enrollment in
respect of a Deferral Period in respect to any Pre-2015 Deferral Election, in
order for the Participation Agreement to be deemed valid by the Committee (or
its representative, Corporate Compensation) in respect of Eligible Compensation,
the Participant must elect (i) either a fixed payment commencement date or the
time at which distributions will commence following Retirement, (ii) a general
distribution option for amounts deferred under the Plan (other than on account
of a Termination of Employment prior to qualifying for Retirement or prior to
attaining an elected fixed payment date for the commencement of such
distributions) that will establish a specified schedule for the payment of
distributions of the deferred amounts, and (iii) a distribution option that will
establish a specified schedule for the payment of distributions of the deferred
amounts in the event of the Participant’s Termination of Employment prior to
qualifying for Retirement or prior to attaining an elected fixed payment date
for the commencement of such distributions. Except as otherwise expressly
provided herein with respect to a Pre-2015 Deferral Election, a Participant who
fails to elect (i) a payment commencement date shall be deemed to have elected
to receive a distribution commencing immediately (subject to Section 4.3(c))
following his or her Termination of Employment (including, where applicable,
Retirement)) or (ii) a distribution option (whether under the general rules or
in connection with a Termination of Employment prior to qualifying for
Retirement) shall be deemed to have elected a single, lump sum payment.

 

  (a) Payment Date. Except as otherwise expressly provided herein, Participants
will elect a payment date to commence payment of amounts deferred each Plan Year
that they participate in the Plan. The payment date options that a Participant
may elect are:

 

  (i) Retirement;

 

  (ii) January of the year following Retirement; or

 

  (i) A future specified date in a year that is subsequent to the year in which
the Eligible Compensation deferred under the terms of this Plan would otherwise
have been payable to such Participant;

provided that, to the degree that a Participant has elected a fixed payment date
pursuant to (iii) above that has not occurred at the date of the Participant’s
Retirement, payments from the Participant’s Account will commence regardless of
such fixed date election, on the first anniversary of the Participant’s
Retirement. Notwithstanding the foregoing provisions of this Section 4.1(a),

 

  (x) in no event shall payments under the Plan commence earlier than

 

  (A) the date on which the minimum additional five year deferral required in
respect of any re-deferral election made by the Participant in accordance with
Section 4.1(e) is satisfied, and

 

  (B) the date specified in Section 4.3(c), if such Section is applicable to the
Participant or

 

  (y) in the case of any amount deferred hereunder in respect of services
performed prior to 2014, if the Participant has not yet incurred a separation
from service, payments shall commence

 

  (A) in the Plan Year in which the Participant has attained age 701/2, if the
Participant attained age 69 prior to January 1, 2013, or

 

  (B) in the Plan Year in which the Participant has attained age 100, in all
other cases.

 

10



--------------------------------------------------------------------------------

For purposes of the immediately preceding sentence, (i) the Participant’s age
shall be determined under the books and records of the Company, (ii) if both
subclause (A) and (B) of subclause (x) of the immediately preceding sentence are
applicable to a Participant, payment to the Participant under the Plan shall
commence on the later to occur of the two dates specified in such subclause (x),
and (iii) if both subclause (y) and subclause (A) of subclause (x) are
applicable to a Participant, payment to the Participant under the Plan shall
commence on the later date to occur of the two dates specified in such subclause
(y) or subclause (A) of subclause (x).

 

  (b) General Distribution Option. Except as otherwise expressly provided
herein, for Participants whose service continues until Retirement or who have
elected payment at a fixed payment date which occurs prior to the date of the
Participant’s Termination of Employment, any one of the following general
distribution options may be chosen for payments commencing at the payment date
determined in accordance with Section 4.1(a):

 

  (i) A single, lump sum payment;

 

  (ii) 36 monthly installments;

 

  (iii)   60 monthly installments; or

 

  (iv) 120 monthly installments

 

  (c) Distribution Option in Case of Termination. Except as otherwise expressly
provided herein, for Participants whose service does not continue until
Retirement, distributions which have not been scheduled to commence under the
Plan in accordance with the Participant’s elections with respect to any Pre-2015
Deferral Election will commence promptly (and in no event more than 90 days)
following such Termination of Employment regardless of any election made
pursuant to Section 4.1(a). A Participant may choose either of the following
distribution options in the event that distribution commences on account the
Participant’s Termination of Employment prior to qualifying for Retirement:

 

  (i) A single, lump sum payment payable as soon as practicable after such
termination; or

 

  (ii) 36 monthly installments beginning January of the year following the
Participant’s Termination of Employment.

 

  (d)

Special Rules for Insurance Sales Agents. Notwithstanding anything else
contained herein (other than Section 4.6) to the contrary, with respect to any
Participant who is an Insurance Sales Agent the only payment date option that
shall be available with respect to (i) any Eligible Compensation and that is
payable with respect to services rendered after December 31, 2008 that is
subject to a Deferral Commitment and (ii) any amount credited or to be credited
to such Participant’s Post-2004 Account in respect of any Deferral Commitment
which relates to any Deferral Period beginning prior to January 1, 2009 shall be
a future specified date in a year subsequent to the later of (A) the year in
which the Eligible Compensation deferred under the terms of this Plan would
otherwise have been payable to the Participant and (B) 2008. Any such
Participant shall select the applicable date of payment (as well as the
distribution option related thereto) in accordance with the otherwise applicable
provisions of the Plan (including, without limitation, Sections 3.2 and 4.1,
and, to the extent permitted by the Committee, Section 3.3(b)), except

 

11



--------------------------------------------------------------------------------

  that, subject to the provisions of Section 4.6, the fixed payment date elected
or established under this Section 4.1(d) and the distribution option elected or
established with respect thereto in accordance with this Section 4.1 shall apply
as of the elected fixed payment date regardless of whether the Insurance Sales
Agents has had a Termination of Employment or Retirement prior to such fixed
payment date. If a Participant fails to elect a fixed payment date, the payment
date shall be deemed to be the calendar year in which the Participant would
attain age 65 or, if such year is prior to 2009 or has occurred prior to, or is,
the year in which the Eligible Compensation deferred would otherwise have been
payable to the Participant, the payment date shall be the later of (i) 2009,
(ii) the calendar year in which the Insurance Sales Agent would attain age 70
 1⁄2 and (iii) the date on which the minimum additional five year deferral
required in respect of a re-deferral election made in accordance with
Section 4.1(e) is satisfied.

 

  (e)

Opportunity to Further Defer Commencement of Distributions and Change Form of
Distribution. Notwithstanding the generally applicable provisions of this
Section 4.1, a Participant may elect to defer the time at which distribution
from the Participant’s Post-2004 Account corresponding to any Pre-2015 Deferred
Election commences and/or may also change the form in which such amounts are
distributed in accordance with this Section 4.1(e). Any such re-deferral
election shall be made on a form designated for such purpose by Corporate
Compensation, which election shall be delivered to Corporate Compensation not
later than 12 months prior to the date upon which distribution of the amount of
deferred compensation subject to such re-deferral election (the “Delayed
Distribution”) is otherwise scheduled to commence. Any re-deferral election made
under this Section 4.1(e) may be changed at any time before the last permissible
date for making such an election. Any such re-deferral election in effect on
such last permissible date shall become irrevocable, and any purported
re-deferral election made after such last permissible date shall be void. For
this purpose, any payment to be made in installments shall be treated as a
single distribution, so that any such re-deferral election must be made at least
12 months prior to the date the first installment is scheduled to commence. In
addition, any such re-deferral election made prior to November 1, 2014 must
postpone payment of the Delayed Distribution for a minimum of five years from
the date such Delayed Distribution would otherwise have commenced to be paid
under any of the distribution provisions of set forth in Section 4.1(a) (i.e., a
fixed payment date or distribution following Retirement) regardless of whether
the change in the timing of the distribution is changed only with respect to
only one such alternative distribution event (e.g., if a distribution is
scheduled to be paid on the fixed date of January 15, 2016, any such re-deferral
election would have to be deferred at least until January 15, 2021, and must
also postpone a distribution scheduled to commence on the January 1 following a
Participant’s Retirement until the January 1 following the fifth anniversary of
the Participant Retirement). Any re-deferral election made on or after
November 1, 2014 may postpone payment of either a fixed date distribution
election or a distribution payable on account of Termination of Employment,
including, if applicable Retirement, for a minimum of five years from the date
such Delayed Distribution would otherwise have commenced, but will not affect
the timing of any other distribution event that is treated as a separate
distribution trigger for purposes of Section 409A of the Code (e.g., if a
distribution is scheduled to be paid on the fixed date of January 15, 2020, any
change to such fixed date election must cause such distribution to be deferred
at least until January 15, 2025, but such re-deferral election would not alter
the date on which a distribution scheduled to commence on the Participant’s
Retirement or other Termination of Employment would occur). Subject to the
applicable minimum deferral period required pursuant to whichever of the two
immediately preceding sentences is applicable and to such limitations and
restrictions that the Committee may impose to facilitate the administration of
such

 

12



--------------------------------------------------------------------------------

  redeferral elections, the form of distribution with respect to any Delayed
Distribution may be modified to be payable in any form that could be elected by
the Participant pursuant to Section 4.1(a), (b) or (c), or, in the case of any
Insurance Sales Agent, pursuant to Section 4.1(b), (c) or (d). For the avoidance
of doubt, a Participant (i) may change the time at which a distribution occurs
in accordance with this Section 4.1(e) without changing the form of payment, but
no election may be made to change the form of distribution as to any amounts
credited to the Participant’s Post-2004 Account that corresponds to any Pre-2015
Deferral Election without also changing the time of distribution with regard to
such amounts in accordance with this Section 4.1(e) and (ii) may not in any
circumstances change the time at which or form in which a distribution is to be
made with respect to the Participant’s Pre-2005 Account.

 

  (f) Distributions On the Participant’s Termination of Employment. Except as
provided in this Section 4.1(f), in the event of a Participant’s Termination of
Employment for any reason other than Retirement, death, or Disability,
distribution of any amounts in respect of a Deferral Commitment shall be made in
connection with such Termination of Employment, in accordance with the
distribution option applicable to such Deferral Commitment pursuant to
Section 4.1(c), regardless of whether the Participant had otherwise elected to
commence payment of the Deferral Commitment at a fixed payment date that is
after the date of such Termination of Employment. Notwithstanding the
immediately preceding sentence, if payment in respect of a Deferral Commitment
were to have commenced as of fixed date specified by the Participant occurring
prior to such Termination of Employment, distributions shall be made (or
continue) in respect of such Deferral Commitment on the basis otherwise elected
by the Participant and without adjustment due to such Termination of Employment.
This section shall not apply to the Post-2004 Account of any Insurance Sales
Agent, which shall be governed by the provisions of Section 4.1(d).

 

4.2 Distribution Election Requirements with respect to Post-2014 Deferral
Elections

Except as otherwise expressly provided herein, a Participant may elect to
commence to receive a distribution of amounts deferred with respect to a
Deferral Period in respect of any Post-2014 Deferral Election (i) at a fixed
date or (ii) at, or at a specified time following, Termination of Employment;
provided, however, that certain other exceptions specified below (including, but
limited to, Section 4.3(c)) may, in specified circumstances, modify a
Participant’s election as to the payment commencement date. Upon enrollment in
respect of a Deferral Period in respect of any Post-2014 Deferral Election, in
order for the Participation Agreement to be deemed valid by the Committee (or
its representative, Corporate Compensation) in respect of Eligible Compensation
in respect to a Post-2014 Deferral Election, the Participant must elect
(i) either (A) a fixed payment commencement date or (B) the time at which
distributions will commence at or following Termination of Employment and (ii) a
general distribution option for amounts deferred under the Plan that will
establish a specified schedule for the payment of distributions of the deferred
amounts. Except as otherwise expressly provided herein, with respect to any
Post-2014 Deferral Election a Participant who fails to elect (i) a payment
commencement date shall be deemed to have elected to receive a distribution in
January of the year following his or her Termination of Employment (including,
where applicable, Retirement) or (ii) a distribution option (whether under the
general rules or in connection with a Termination of Employment, including,
where applicable, Retirement) shall be deemed to have elected a single, lump sum
payment.

 

  (a) Payment Date. Except as otherwise expressly provided herein, Participants
will elect a payment date to commence payment of amounts deferred each Plan Year
that they participate in the Plan. The payment date options that a Participant
may elect are:

 

13



--------------------------------------------------------------------------------

  (i) Termination of Employment;

 

  (ii) January of the year following Termination of Employment;

 

  (iii) 15 months following Termination of Employment;

 

  (iv) A future specified date in a year that is subsequent to the year in which
the Eligible Compensation deferred under the terms of this Plan would otherwise
have been payable to such Participant.

 

  (b) General Distribution Option. Except as otherwise expressly provided
herein, any one of the following general distribution options may be chosen for
payments commencing at the payment date determined in accordance with
Section 4.2(a):

 

  (ii) A single, lump sum payment;

 

  (iii) 36 monthly installments;

 

  (v) 60 monthly installments; or

 

  (vi) 120 monthly installments

 

  (c) Special Rules for Insurance Sales Agents. Notwithstanding anything else
contained herein (other than Section 4.6) to the contrary, with respect to any
Participant who is an Insurance Sales Agent the only payment date option that
shall be available with respect to a Post-2014 Deferral Election shall be a
future specified date in a year subsequent to the year in which the Eligible
Compensation deferred under the terms of this Plan would otherwise have been
payable to the Participant. Any such Participant shall select the applicable
date of payment (as well as the distribution option related thereto) in
accordance with the otherwise applicable provisions of the Plan (including,
without limitation, Sections 3.2 and 4.2, and, to the extent permitted by the
Committee, Section 3.3(b)). If a Participant fails to elect a fixed payment
date, the payment date elected shall be deemed to be the calendar year in which
the Participant would attain age 65.

 

  (d)

Opportunity to Further Defer Commencement of Distributions and Change Form of
Distribution. Notwithstanding the generally applicable provisions of this
Section 4.2, a Participant may elect to defer the time at which distribution of
any amount subject to a Post-2014 Deferral Election commences and/or may also
change the form in which such amounts are distributed in accordance with this
Section 4.2(d). Any such re-deferral election shall be made on a form designated
for such purpose by Corporate Compensation, which election shall be delivered to
Corporate Compensation not later than 12 months prior to the date upon which
distribution of the amount of deferred compensation subject to such re-deferral
election (the “Delayed Distribution”) is otherwise scheduled to commence. Any
re-deferral election made under this Section 4.2(d) may be changed at any time
before the last permissible date for making such an election. Any such
re-deferral election in effect on such last permissible date shall become
irrevocable, and any purported re-deferral election made after such last
permissible date shall be void. For this purpose, any payment to be made in
installments shall be treated as a single distribution, so that any such
re-deferral election must be made at least 12 months prior to the date the first
installment is scheduled to commence. In addition, any re-deferral election made
in respect of either a fixed date distribution election or a distribution
payable on account of Termination of Employment (including, if applicable,
Retirement) must postpone the time at which such distribution would be

 

14



--------------------------------------------------------------------------------

  made for a minimum of five years from the date such Delayed Distribution would
otherwise have commenced, but will not affect the timing of any other
distribution event that is treated as separate distribution trigger for purpose
of Section 409A of the Code. Subject to the immediately preceding sentence and
to such limitations and restrictions that the Committee may impose to facilitate
the administration of such redeferral elections, the form of distribution with
respect to any Delayed Distribution may be modified to be payable in any form
that could be elected by the Participant pursuant to Section 4.2(a) or (b), or,
in the case of any Insurance Sales Agent, pursuant to Section 4.2(c). For the
avoidance of doubt, a Participant may change the time at which a distribution
occurs in accordance with this Section 4.2(d) without changing the form of
payment, but no election may be made to change the form of distribution as to
any amounts corresponding to the Participant’s affected Post-2014 Deferral
Election without also changing the time of distribution with regard to such
amounts in accordance with this Section 4.2(d).

 

4.3 Payments

 

  (a) General Rule. Subject to the terms of the Plan (including, but not limited
to, Section 4.1(c) and 4.3(c)), payments will be made as of the date or event
elected in the Participation Agreement and according to the distribution payment
option elected.

 

  (b) Small Account Balances—Lump Sum Cashout. Notwithstanding the foregoing, in
the event the Participant’s Account balance, when coupled with the amounts
credited to the Participant under all other account balance plans maintained by
any of the 409A Service Recipients which are required to be aggregated with this
Plan for purposes of Section 409A of the Code, is ten thousand dollars ($10,000)
or less at the time a distribution of the Participant’s Account balance would
commence by reason of the application of Section 4.1, Section 4.2, Section 4.6
or Section 4.7, the amount of such Participant’s Account balance under this Plan
and all other such account balance plans shall be paid out in a lump sum
notwithstanding the form of benefit payment elected by the Participant under
Section 4.1, Section 4.2, Section 4.6 or Section 4.7, as applicable. For
purposes of this Section 4.3(b), a Participant’s Account balance shall be valued
in accordance with the general provisions of Section 6.4(a).

 

  (c) Six Month Delay in Commencement of Distribution in Respect of Specified
Employees. Notwithstanding anything else contained in Section 4.1, Section 4.2
or elsewhere in the Plan to the contrary, any distribution from a Participant’s
Post-2004 Account on account of Termination of Employment or Retirement (other
than any such event occurring in connection with the Participant’s death) to a
Participant who, at the time such distribution would commence, is a “specified
employee” within the meaning of Section 409A and the regulations promulgated
thereunder shall not commence earlier than six months following the date such
Participant incurs such Termination of Employment or Retirement. To the extent
that any amount distributable to a Participant is delayed by reason of this
Section 4.3(c), such amount shall continue to be held in accordance with the
terms of the Plan and the delayed distribution shall be made on the six month
anniversary of the Participant’s Termination of Employment or Retirement.
Corporate Compensation shall determine who is specified employee as of each
December 31 in accordance with procedures adopted in compliance with
Section 409A, and such determination shall be effective for determining who is a
specified employee with respect to distributions commencing in the 12 month
period commencing on the next following April 1 and continuing through the
second following March 31.

 

15



--------------------------------------------------------------------------------

4.4 Hardship and Unforseeable Emergency Withdrawals

In the event of Financial Hardship, a Participant may request payment of all or
a portion of the amounts credited to a Participant’s Pre-2005 Account to be
accelerated (a “Hardship Withdrawal”). In the event the Participant requests
that payment be advanced through a Hardship Withdrawal, the amount involved
cannot exceed the lesser of (i) the funds required to satisfy the Financial
Hardship or (ii) the excess of the balance in the Participant’s Pre-2005 Account
minus the amount, if any, of such balance deemed invested in a Restricted
Investment Option which is not then available for withdrawal due to the
applicable restrictions or conditions on such Restricted Investment Option. A
Participant may request to receive a distribution of all or a portion of his or
her Post-2004 Account on account of an Unforseeable Emergency. The amount that
may be distributed pursuant to the immediately preceding sentence shall not
exceed the lesser of (i) the amount necessary to resolve the financial need
arising due to an Unforseeable Emergency and the taxes that would due upon such
distribution or (ii) the excess of the Participant’s balance in his or her
Pre-2005 Account as of the date of such withdrawal minus the amount, if any, of
such balance deemed invested in a Restricted Investment Option which is not then
available for withdrawal due to the applicable restrictions or conditions on
such Restricted Investment Option. In no event shall any financial need be
deemed an Unforseeable Emergency to the extent that the related financial need
is or may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause severe financial hardship (including, without
limitation, distribution of any amount that is available for a Hardship
Withdrawal from the Participant’s Pre-2005 Account), or by cessation of
deferrals under the Plan.

The Participant will be required to produce any information that the Committee
finds necessary or appropriate to make a determination of whether the
participant has a Financial Hardship or an Unforseeable Emergency. Any Hardship
Withdrawal or withdrawal on an account of an Unforseeable Emergency shall be
payable in a lump sum within 30 days of the date that the Committee shall have
determined that such a Hardship or Unforseeable Emergency exists which entitles
a Participant to receive a distribution under this Section 4.4.

In the event the Participant receives a Hardship Withdrawal or a withdrawal with
respect to an Unforseeable Emergency, the Participant will be precluded from
deferring additional Eligible Compensation in respect of services that would
commence to be performed in the subsequent Plan Year.

 

4.5 Early Distribution With Penalty

A request for an Early Distribution With Penalty of the Participant’s Pre-2005
Account balance may be made by submitting a Deferred Compensation Withdrawal
Form at any time during a Plan Year. The amount distributed from the Pre-2005
Account will be reduced by a penalty of ten percent (10%) of the Account. For
purposes of any such Early Distribution With Penalty, the Account will be valued
as of the date on which the request is received and will be paid in a lump sum
within thirty (30) days of receipt by the Committee (or its representative,
Corporate Compensation (including any Plan Administrator designated by Corporate
Compensation)) of such Withdrawal Form. Notwithstanding the foregoing to the
contrary, in no event shall the distribution from the Pre-2005 Account for
purposes of Early Distribution With Penalty include any amount that is deemed
invested in a Restricted Investment Option which is not then available for
distribution due to applicable restrictions or conditions on such Restricted
Investment Option.

If an Early Distribution With Penalty payment is made, the Participant will be
precluded from deferring additional Eligible Compensation in respect of services
that would commence to be performed in the subsequent Plan Year.

Any penalty amounts withheld from the Early Distribution With Penalty shall be
returned to the Employer’s general assets.

 

16



--------------------------------------------------------------------------------

4.6 Distributions on the Participant’s Death

Notwithstanding the distribution and payment options elected or established
hereunder (including, without limitation, the distribution options elected or
established in Sections 4.1(d) and 4.2(c)), payment of the entire account
balance in a single lump sum will be made to the Participant’s designated
Beneficiary upon the Participant’s death. Should the Participant’s death occur
after monthly installments have already started in accordance with the
applicable provisions of the Plan, the balance of the Participant’s account
shall become due and payable in one single lump sum to the Beneficiary within
thirty (30) days of the Participant’s death.

 

4.7 Distributions on the Participant’s Disability

Subject to Section 4.3(c), if applicable, should the Participant incur a
Disability, payment(s) in the elected form specified for General Distribution
Options will begin within thirty (30) days of notification of the Participant’s
Disability, except that, if Disability should occur after monthly installments
have already started in accordance with the applicable provisions of the Plan,
payments will continue for the remainder of the elected installment period. This
section shall not apply to the Post-2004 Account of any Insurance Sales Agent,
which shall be governed by the provisions of Sections 4.1(d) or 4.2(c), as
applicable.

ARTICLE V—BENEFICIARY DESIGNATION

 

5.1 Beneficiary Designation

A Participant shall have the right, at any time, to designate one (1) or more
persons or an entity as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of Participant’s death prior
to complete distribution of the Participant’s Account. Each Beneficiary
designation shall be in writing, on a form specified by the Committee (or its
representative, Corporate Compensation), and shall be filed with the Committee
(or its representative, Corporate Compensation (including any Plan Administrator
designated by Corporate Compensation)) during the Participant’s lifetime, and
any such election shall apply to the Participant’s entire Account balance. If a
Participant fails to designate a Beneficiary or if a Beneficiary does not
survive the Participant, payment will be made to the Participant’s estate in the
event of the Participant’s death.

 

5.2 Changing Beneficiary

A Participant may change his/her Beneficiary at any time by completing a
Beneficiary designation, again in writing on a form specified by the Committee
(or its representative, Corporate Compensation). The change will take effect
only after it is received by the Committee (or its representative, Corporate
Compensation (including any Plan Administrator designated by Corporate
Compensation)) and determined to be in good order. Any previous Beneficiary’s
interest in the Participant’s Account under the Plan will end as of the date the
request is received and determined to be in good order, even if the Participant
is not living when the request is received, and any such election to change
Beneficiaries shall apply to the Participant’s entire Account balance.

 

17



--------------------------------------------------------------------------------

ARTICLE VI—ACCOUNTS

 

6.1 Participant Accounts

An Account shall be established on behalf of each Participant under the Plan,
and all Eligible Compensation amounts that such Participant elects to defer
under the terms of the Plan (as well as any Insurance Sales Agent Matching
Contribution) shall be credited in such Account at the time it would have
otherwise been payable to the Participant (or, in the event of any Insurance
Sales Agent Matching Contribution, when the Eligible Compensation related to
such Matching Contribution would have been payable to the Participant). In
respect of any Participant who had an Account to which deferred Eligible
Compensation had been credited in respect of any Plan Year prior to 2005, such
Account shall be bifurcated into two sub-accounts: the Pre-2005 Account and the
Post-2004 Account.

 

6.2 Earnings Indices and Investment Options for Accounts

A Participant’s Account will be credited with notional interest, earnings (and,
where applicable, notional investment gain or loss) that are intended to mirror
the investment performance and results of the indices/notional investment
options selected by the Participant on the Participation Agreement beginning
with the date of deferral (or, if attributable to Insurance Sales Agent Matching
Contributions, the date such amounts are credited to the Account) until such
time as payment of the entire account balance is made. The Plan Administrator
may from time to time designate one or more such indices/notional investment
options as a Restricted Investment Option, by specifying the restrictions or
conditions that would be applicable with respect to notional investments
thereunder.

For Plan Year 2000, the available notional investment options under the Plan are
intended to mirror the performance of four of the investment options available
to participants of the Prudential Employee Savings Plan in 2000, as follows:
(a) the Fixed Rate Fund; (b) the Prudential Stock Index Fund; (c) the Prudential
Balanced Fund; and (d) the Prudential Jennison Growth Fund. For Plan Years
beginning on or after January 1, 2001, the available notional investment options
under the Plan shall, at a minimum, be designed with the intent of mirroring the
performance of all of the then-current investment options available to
participants of the Prudential Employee Savings Plan in such year. With respect
to amounts deemed allocated to the notional Fixed Rate Fund under the Plan, such
amounts will be credited with interest in the same general manner as interest
would be credited to amounts actually invested in the actual Fixed Rate Fund;
with respect to amounts deemed allocated to the other notional investment
options under the Plan, such amounts will be credited under the Plan as if the
Participant had actually purchased units of such separate account/mutual funds
on the date of such deferral. To the extent that various actual investment
options are added to, or removed from, the Prudential Employee Savings Plan,
comparable changes shall be made in the available notional investment options
under this Plan, and any such changes shall be communicated to Participants as
soon as administratively practicable.

Without limiting the generality of the foregoing, with respect to the notional
investment of any Accounts after October 13, 2010, the Committee (or, if such
authority is delegated to it by the Committee, Corporate Compensation) may, in
its discretion, from time to time and at any time add such additional notional
investment options having such terms and conditions as the Committee (or, if
applicable, Corporate Compensation) shall determine. The Committee (or, if such
authority is delegated to it by the Committee, Corporate Compensation) may at
any time eliminate, alter the investment parameters, or otherwise modify the
terms and conditions applicable to any such notional investment option made
available pursuant to the immediately preceding sentence (including, but not
limited to, limiting access to such notional investment option to a specified
groups of Participants or imposing minimum and maximum amounts that may be
deemed invested therein).

Except as otherwise provided in accordance with this Section 6.2, a Participant
may elect any combination of the available notional investment options;
provided, however, that the Participant’s allocation of his or her account must
be stated in one percent (1%) increments or such other increments as the
Committee shall specify from time to time.

 

18



--------------------------------------------------------------------------------

6.3 Changing Indices

A Participant may change how the notional amounts reflected in his or her
Account are deemed invested by completing an Account Reallocation Form. Such
deemed investment allocations may be changed periodically, and in no event less
than once per calendar quarter. Effective with the 2002 Plan Year, allocations
may be changed monthly and changes will be effective on the first day of the
following month. Effective from and after October 13, 2010, unless Corporate
Compensation shall determine that, to the extent reasonably advisable to
facilitate the administration of the Plan, changes in such allocations shall be
made less frequently (but in no event less frequently than monthly), a
Participant may change the manner in which the Participant’s Account is
allocated among the notional investment options as of the close of business on
any business day by notice delivered in such form and by such time as Corporate
Compensation shall specify from time to time.

To the extent that additions to, or subtractions from, the number of
indices/notional investment options are made under this Plan, Participants will
be asked to complete an Account Reallocation Form to indicate if they wish to
reallocate their notional Account balances. In the event no such Form is
received, no changes to the Participant’s Account will be made except that, in
the event a particular indices/notional investment option is eliminated and no
Form has been completed, the notional amounts credited in such eliminated index
shall be credited under the notional Fixed Account Fund as of the date of such
elimination (or as soon as administratively practicable thereafter).

 

6.4 Account Valuation and Reports

 

  (a) Periodic Account Valuation. For purposes of Account recordkeeping,
periodic updates of the notional value of each Participant’s Account (and of the
aggregate unfunded liabilities of the Plan as a whole) shall be made at the
direction of the Committee; provided that, unless the Committee shall otherwise
determine, as to any, some or all Accounts (including, but not limited to
Accounts invested in particular notional investment options), the value of each
such Account shall be determined as of the close of business on each business
day. With respect to any distribution for a Participant’s Account as provided
for in Article IV of the Plan, the aggregate value of any such distribution
shall be calculated by reference to the notional value of the Account as of the
last business day immediately prior to the date of distribution (or, if and to
the extent reasonably advisable to facilitate such distribution, such earlier
business day in reasonable proximity thereto as Corporate Compensation shall
determine).

 

  (b) Participant Statements. Quarterly statements illustrating Participant
Account balances, including any notional gains or losses in such Accounts, shall
be made available to Participants as soon as practicable after the end of each
calendar year quarter, in a form and manner prescribed by the Committee.

ARTICLE VII—ADMINISTRATION

 

7.1 Administration of the Plan

The Vice President—Compensation of the Company shall be deemed to be the
committee appointed to administer the Plan (the “Committee”). The Committee
shall maintain such procedures and records as will enable the Committee to
determine the Participants and their Beneficiaries who are entitled to receive
benefits under the Plan and the amounts thereof. Further, the Committee may
elect to delegate its administrative responsibilities under the Plan (including,
but not limited to, the

 

19



--------------------------------------------------------------------------------

distribution of Participation Agreements and the monitoring of the various
recordkeeping services related to Accounts under the Plan) to, among other
entities, the Corporate Compensation unit of the Company’s Human Resources
function (“Corporate Compensation”). To the degree the delegation of such
responsibilities is specifically referenced under the terms of the Plan, the
Committee shall be deemed to have so elected to delegate such responsibilities
to Corporate Compensation.

 

7.2 General Powers of Administration

Subject to oversight by the Compensation Committee of the Board, the Committee
shall have the exclusive right, power, and authority, in its sole, full and
absolute discretion, to interpret any and all of the provisions of the Plan, to
supervise the administration and operation of the Plan, and to consider and
decide conclusively any questions (whether of fact or otherwise) arising in
connection with the administration of the Plan or any claim for benefits arising
under the Plan. Any decision or action of the Committee shall be conclusive and
binding on all parties, including the Participants. In addition, to the extent
that the Plan establishes (i) any limitation or condition on the ability of a
Participant to make elections as to the time at which, or the manner or
increments in which the Participant’s Accounts may be deemed invested, or
(ii) any other rule or requirement primarily for purposes of facilitating the
administration of the Plan (and not to comply with Section 409A of the Code or
any other applicable provision of the Code or other applicable law), the
Committee may in its sole discretion, modify or adjust such limitation,
condition or rule, on a prospective basis, if the Committee deems such action to
be necessary or appropriate for the administration of the Plan and such action
will not result in a violation of Section 409A and is not otherwise in
contravention of applicable law.

ARTICLE VIII—AMENDMENT AND TERMINATION OF PLAN

 

8.1 Amendment of the Plan

 

  (a) General. The Committee shall have the authority to adopt minor amendments
to the Plan without prior approval by the Compensation Committee of the Board
that:

 

  (i) are necessary or advisable for purposes of complying with applicable laws
and regulations;

 

  (ii) relate to administrative practices under the Plan;

 

  (iii) relate to the selection or deletion of additional notional investment
options for Participants in their accounts; or

 

  (iv) have an insubstantial financial effect on the Plan.

The Compensation Committee of the Board shall have the authority to adopt any
other amendments to the Plan not encompassed under the terms of the preceding
sentence. Any such amendments must be made by written instrument, and notice of
such amendments shall be provided as soon as practicable to Participants after
their adoption.

 

  (b)

Amendments Related to Certain Corporate Transactions. Without limiting the
provisions of Section 8.1(a) above, in the event of a corporate transaction or
transactions involving the sale, spin-off or other disposition of assets or
equity interests in the Employer or any Participating Subsidiary to an
unaffiliated entity (“Third Party Acquirer”) and which, as a result of such
transaction or transactions, it is anticipated that Participants may be
transferred to, or be employed by, the Third Party Acquirer or other entities
which, as a result of such transaction,

 

20



--------------------------------------------------------------------------------

  are no longer affiliated with the Employer (the “Transferred Participants”),
the Company may amend the Plan to provide for the transfer of Account
liabilities rather than the distribution of Account balances to such affected
Participants in accordance with the applicable terms of Section 4.1(c),
Section 4.1(f), and Section 4.2(a)(i), (ii), or (iii) as follows:

 

  (i) Both the Employer (or, if relevant, the Participating Subsidiary) and the
Third Party Acquirer must agree to the transfer of Account liabilities with
respect to all of the Transferred Participants transferred to, or employed by,
the Third Party Acquirer or its affiliates; and

 

  (ii) The Third Party Acquirer must agree to establish a new plan (or modify an
existing deferred compensation plan) (the “Transferee Plan”), on or prior to the
corporate transaction and the transfer of Account liabilities pertaining to the
Transferred Participants that, in a form satisfactory to the Employer, provides,
among other things, for:

 

  (A) the assumption by the Transferee Plan of all applicable terms (other than
notional investment options) of such Transferred Participant’s Participation
Agreements with respect to any amounts deferred or credited under the Plan on or
prior to the effective date of such Account transfer;

 

  (B) the provision of at least equivalent notional investment options to those
offered under the Plan to Participants as of the proposed date of Account
liability transfer; and

 

  (C) the assumption of (and indemnification by) the Third Party Acquirer of the
Company, Employer and all Participating Subsidiaries (including their agents,
employees, officers and other representatives) of any and all liabilities
relating to such Transferred Participants’ Account liability transferred from
the Plan to the Transferee Plan (including, but not limited to, assumption of
the Employer’s responsibility under Section 8.3 of the Plan through the adoption
of identical language in the Transferee’s Plan effective as of the transfer of
such Account liabilities).

 

8.2 Termination of the Plan

The Company reserves the right to terminate the Plan in any respect and at any
time and may do so pursuant to a written resolution of the Compensation
Committee of the Board. Notwithstanding the foregoing, no termination of the
Plan shall accelerate or otherwise change the time at which, or the form in
which, amounts are distributable hereunder, unless such acceleration or other
change can be effected in connection with such termination without causing all
or any portion of such amounts to be subject to the additional rate of tax
imposed under Section 409A of the Code.

 

8.3 Limitations on Amendment or Termination of the Plan

Notwithstanding anything else to the contrary set forth in the Plan, any
amendment or termination of the Plan may not adversely affect the rights of any
Participant or Beneficiary to receive the amount of benefits earned and accrued
under the Plan prior to such amendment or termination; provided, however, that

 

  (a) any amendment satisfying the terms of Section 8.1(b);

 

21



--------------------------------------------------------------------------------

  (b) any alteration of the notional investment options under the Plan as set
forth under Section 8.1(a),

 

  (c) any acceleration of payments of amounts accrued under the Plan by
operation of the Plan’s terms; or

 

  (d) any decision by the Committee or the Compensation Committee to limit
participation (or other features of the Plan) prospectively under the Plan

shall not be deemed to violate this provision.

ARTICLE IX—MISCELLANEOUS

 

9.1 Unfunded Plan/ Participant’s Rights Unsecured and Unfunded

This Plan is an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of management or highly-compensated
employees within the meaning of Sections 201,301 and 401 of ERISA, and therefore
is exempt from the provisions of Parts 2,3 and 4 of Title I of ERISA.
Accordingly, no assets of the Company shall be segregated or earmarked to
represent the liability for accrued benefits under the Plan. Amounts referenced
in Participant Account statements are only recordkeeping devices reflecting such
liability for accrued benefits, and do not reflect any actual amounts credited.
The right of a Participant (or his or her Beneficiary) to receive a payment
hereunder shall be an unsecured claim against the general assets of the Company.
All payments under the Plan shall be made from the general funds of the Company.
The Company is not required to set aside money or any other property to fund its
obligations under the Plan, and all amounts that may be set aside by the Company
prior to the distribution of Account balances under the terms of the Plan remain
the property of the Company.

Notwithstanding the foregoing, nothing in this Section 9.1 shall preclude the
Company, in its sole discretion, after the Effective Date, from establishing a
“rabbi trust” or other vehicle in connection with the operation of this Plan,
provided that no such action shall cause the Plan to fail to be an unfunded plan
designed to provide deferred compensation benefits for a select group of
management or highly-compensated employees for purposes within the meaning of
Title I of ERISA.

 

9.2 Plan Is Not a Contract of Employment

This Plan shall not constitute a contract of employment between the Employer
and/or any Participating Subsidiary and the Participant. Nothing in this Plan
shall give a Participant the right to be retained in the service of the Employer
or to interfere with the right of the Employer to discipline or discharge a
Participant at any time.

 

9.3 Notice

Any notice required or permitted under the Plan shall be sufficient if in
writing and hand delivered, sent by first class, registered or certified mail,
or by such other means as the Committee, in its sole discretion, may deem
appropriate. Such notice shall be deemed as given as of the date of delivery or,
if delivery is made by mail, as of the date shown on the postmark or on the
receipt for registration or certification. Mailed notice to the Committee shall
be directed to the Company’s address, c/o Corporate Compensation. Mailed notice
to a Participant or Beneficiary shall be directed to the individual’s last known
home or office address in Employer’s records.

 

22



--------------------------------------------------------------------------------

9.4 No Guarantee of Benefits

Nothing contained in the Plan shall constitute a guaranty by the Employer or any
other person or entity that the assets of the Company will be sufficient to pay
any benefit hereunder.

 

9.5 Non-Alienation Provision

No interest of any person or entity in, or right to receive a benefit or
distribution under, the Plan shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor may such interest or right to receive a distribution be taken,
either voluntarily or involuntarily for the satisfaction of the debts of, or
other obligations or claims against, such person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.

 

9.6 Applicable Law

The Plan shall be construed and administered under the laws of the State of New
Jersey, except to the extent that such laws are preempted by ERISA.

 

9.7 Taxes

To the extent required by law, amounts accrued under the Plan shall be subject
to federal and state income, federal social security and federal or state
unemployment taxes during the year the services giving rise to such amounts were
performed (or, if later, when the amounts are both determinable and not subject
to a substantial risk of forfeiture). The Company, the Employer or the
Participating Subsidiary (as applicable) shall withhold from any payments made
pursuant to the Plan such amounts as may be required by federal, state or local
law, and the Company, the Employer or the Participating Subsidiary (as
applicable) further reserves the right: (a) to limit or reduce the amounts
intended to be deferred under the terms of the Plan as may be necessary or
appropriate in order to ensure that any required tax withholdings can be
deducted; and/or (b) to require the Participant to pay any taxes owed on such
amounts through payroll deduction.

 

9.8 Excess Payments

If the compensation, years of service, age, or any other relevant fact relating
to any person is found to have been misstated, the Plan benefit payable by the
Company to a Participant or Beneficiary shall be the Plan benefit which would
have been provided on the basis of the correct information. Any excess payments
due to such misstatement, or due to any other mistake of fact or law, shall be
refunded to the Company or withheld by it from any further amounts otherwise
payable under the Plan.

 

9.9 No Impact on Other Benefits

Amounts deferred and accrued under the Plan shall not be included in a
Participant’s compensation for purposes calculating benefits under any other
plan, program or arrangement sponsored by the Employer or Participating
Subsidiary, unless such plan, program or arrangement so provides.

 

9.10 Data

Each Participant or Beneficiary shall furnish the Committee with all proofs of
dates of birth and death and proofs of continued existence necessary for the
administration of the Plan, and the Company shall not be liable for the
fulfillment of any Plan benefits in any way dependent upon such information
unless and until the same shall have been received by the Committee in a form
satisfactory to it.

 

23



--------------------------------------------------------------------------------

9.11 Incapacity of Recipient

If a Participant or other Beneficiary entitled to a distribution under the Plan
is living under guardianship or conservatorship, distributions payable under the
terms of the Plan to such Participant or Beneficiary shall be paid to his or her
appointed guardian or conservator and such payment shall be a complete discharge
of any liability of the Company, the Employer and the Participating Subsidiary
(as the case may be) under the Plan.

 

9.12 Usage of Terms and Headings

Words in the masculine gender shall include the feminine and the singular shall
include the plural, and vice versa, unless qualified by the context. Any
headings are included for ease of reference only, and are not to be construed to
alter the terms of the Plan.

 

24



--------------------------------------------------------------------------------

Exhibit A—Certain Employee Transfers

Transfer of Employees from the Company to Jennison Associates During Plan Year
2000

With respect to any Employee that (a) was transferred from the Company to
Jennison Associates (a subsidiary of the Company that is not a Participating
Subsidiary) in Plan Year 2000 pursuant to the transfer of the Company’s public
equity management unit to Jennison Associates and (b) that would otherwise have
been treated as an “Eligible Employee” as defined under the Plan but for such
transfer, such Employees shall continue to be eligible to submit a Participation
Agreement to defer Eligible Compensation (as generally defined in Section 3.2(a)
of the Plan) that would otherwise be payable to such Employees in Plan Year 2001
pursuant to the terms of the Plan. Once such deferrals are made, such affected
Employees will be treated as Employees who have transferred employment from the
Company to a subsidiary or affiliate of the Company that is not a Participating
Subsidiary, and the general provisions of the Plan will continue to be in full
force and effect.

 

25